Title: To George Washington from James McHenry, 3 July 1798
From: McHenry, James
To: Washington, George



Dear Sir.
Philadelphia 3d July 1798.

The crisis, and almost universal wish of the people, to see you at the head of the armies of the United States, has been too strong to be resisted, the President has yielded to causes so powerful and nominated you accordingly, which has been unanimously confirmed to-day by the Senate.
Thus you are again called upon by all voices, to fill a station which all think you alone qualified for at this moment. I know what must be your feelings, and how many motives you must have for prefering the privacy you are in the enjoyment of, to the troubles and perplexities of a commander of an army. This however is the crowning sacrifice, which I pray to god you may agree to make for the sake of your country, and to give the last finish to a fame, that nothing short of such a call, and the present occasion, could have been capable of increasing.
I think it probable that the President will request me to be the bearer of his letter to you. I shall, in that case have an oppertunity to converse with you at large on several subjects relative to the army, and agree with you upon such arrangements, as may leave you as long as possible at Mount Vernon. Perhaps I shall set out on

Friday, or at farthest monday next. Present me to Mrs Washington & Miss Custis and accept of my sincere attachment & unchangeable affection

James McHenry

